PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Devandry et al.
Application No. 16/568,024
Filed: September 11, 2019
For: MOTORIZED BATH SEAT

:
:
:	DECISION ON PETITION
:
:


This is a decision on the communication, filed March 3, 2022, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED AS UNTIMELY FILED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 24, 2020, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 25, 2021. A Notice of Abandonment was mailed July 30, 2021.

By decision mailed September 30, 2021, the initial petition under 37 CFR 1.137(a) filed August 5, 2021 was dismissed. The petition included payment of the petition fee as set forth in 37 CFR 1.17(m) and a statement of unintentional delay. No terminal disclaimer was required for revival. The decision dismissing the petition set a TWO (2) month period for reply, with extensions of time obtainable under 37 CFR 1.136(a).

On March 3, 2022, petitioner filed a renewed petition with a reply. However, the renewed petition did not include an extension of time fee for the petition to be considered timely. Petitioner is advised that extensions of time can be purchased up to FIVE (5) months. Therefore, petitioner has until May 2, 2022, to purchase a FIVE (5) month extension of time. 

If petitioner believes that any prior response was timely filed, petitioner may wish to file a petition under 37 CFR 1.181 for withdrawal of abandonment.

A petition to withdraw the holding of abandonment based on evidence that a reply was timely mailed or filed, must be accompanied by a showing to establish that applicant did, in fact, timely file a response to the outstanding office action. The showing must consist of the following:

(1) a statement from applicant or practitioner attesting to the fact that a reply to the outstanding office action was, in fact, filed or mailed by applicant;

(2) an exact copy of the reply that was filed including each item that was filed with the reply, a statement from the applicant or practitioner attesting to the fact that such exact copy is a complete copy of the filed or mailed reply; and

(3) a copy of any evidence, documentary or otherwise, that supports the conclusion that a reply was filed or mailed. This documentary evidence may include, but is not limited to,

copies of any mailing logs that are typically maintained by the person who filed or mailed the reply showing where the subject reply was entered at the time it was being filed or mailed,
a copy of any mailing label used to file or mail the subject reply,
an itemized certificate of mailing in compliance with 37 CFR 1.8(a),
a properly itemized return receipt postcard date stamped by the United States Patent and Trademark Office that sufficiently identifies the items being filed, or
a copy of the acknowledgement receipt, in the event the reply was filed via EFS-Web.

Petitioner is not precluded from filing a new petition that meets all of the requirements of 37 CFR 1.137(a) including a statement that the “entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional”. Payment of the petition fee set forth in 37 CFR 1.137(b)(2) is required with the filing of the new petition.1

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                       




    
        
            
        
            
    

    
        1 Petitioner should note a new petition and fee cannot be submitted until all available extensions of time under 37 CR 1.136(a) have been exhausted.
        2 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).